BUSSEY, Presiding Judge.
Frances Finley and Clara Thunderbull, hereinafter referred to as defendants, were charged in the District Court of Canadian County with the offense of Murder. They entered pleas of guilty to the offense of Manslaughter, First Degree; their punishment was set at twenty-five (25) years imprisonment, and from said judgments and sentences a timely appeal has been perfected to this Court.
The sole proposition of error contends that the punishment is excessive, appearing to have been given under the influence of passion or prejudice of the Court. The record reflects that the defendants were represented by counsel and freely and voluntarily entered pleas of guilty, after being advised of the consequences of said pleas. The record further reflects that the defendants acknowledged their guilt of the offense.
This Court has consistently held that it does not have the power to modify a sentence unless we can conscientiously say that under all the facts and circumstances the sentence is so excessive as to shock the conscience of the Court. Roberts v. State, Okl.Cr., 473 P.2d 264.
We have reviewed the record and are of the opinion that the sentences imposed by the trial court do not shock the conscience of this Court. We therefore, affirm the judgments and sentences of the trial court.
Affirmed.
NIX and BRETT, JJ., concur.